Title: To Thomas Jefferson from William John Coffee, 1 January 1825
From: Coffee, William John
To: Jefferson, Thomas

Honbl SirNew. York.
January 1. 1825To Promniss I have shiped the ornaments; and have inclosed an extra Bill of Lading fore Mr A. S. Brockenbrough; so that directions may be sent to the Consigne to forward them according to your wish to the University.The Scooner whent to sea on the 29 and as the wether has been unusualy fine should conclude she may have reached her distened Port by the time you get this Information. This same paper contains the Account which I hope will meet with your Approbation. and If I can receive it in the following way it will answer my Purpose,—To say I shall be glad to recive from the Proctor as Promptly as Possible the sum of $ 45. it may be sent me in cash Inclosed at the Proctors Risk, or, by a Bill at sight on Richmond, considering at the time that the Exchange is in favour of New. York one and ¾   ⅌ Cent. The remaining Ballances I shall not want till the first of May. when I shall again return to this City I fancy for a little time only—I have expressed the necesity of a warmer climate for my health also my Medetated Plans of Employment to which I must add another and and to you as I would to my Fathers I submite it.  I have a Persentiment that If I lose this Present opportunity I never shall again have the Pleasure of seeing you; to Enable me to Engoy this Pleswer is for you only to determine, and I hope you will forgive me in asking the following favour, I have a strong wish to model (on my own Account) a statue whole Length two feet 6 hinches in Hight, of Mr. Jefferson. I shall not Put you to any Paine you know my method I only ask a Crust and room—will you Condecend to Permit its Doing.Your Eminence is so high that I know I Could get som subscribers to such a a thing at 30 Dollars Each—Dear Sir I am with much Esteem Your Obd &. &.W. J. Coffee